11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.X.V. and F.D.V,         * From the 446th District Court
children,                                      of Ector County,
                                               Trial Court No. E-16-03-0287-FM.

No. 11-22-00154-CV                           * November 17, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.